              Case: 18-01097      Doc: 9   Filed: 11/01/18    Page: 1 of 2




Dated: November 1, 2018
The following is ORDERED:




  __________________________________________________________________


                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

                                )
In re:                          )
                                )                     Case No. 14-14210-JDL
JANET SUE SHARPE.               )                     Ch. 13
                                )
                   Debtor.      )
                                )
JANET SUE SEXTON SHARPE,        )
                                )
                   Plaintiff,   )
                                )
             v.                 )                     ADV 18-1097-JDL
                                )
U.S. BANK NATIONAL ASSOCIATION, )
as Trustee, and NATIONSTAR      )
MORTGAGE, LLC,                  )
                                )
                   Defendants.  )

  ORDER GRANTING PLAINTIFF’S REQUEST FOR TEMPORARY RESTRAINING
      ORDER AND SETTING HEARING ON PRELIMINARY INJUNCTION

      On the 1st day of November, 2018, this matter came on for hearing upon the

Plaintiff’s Request for Entry of a Temporary Restraining Order as set forth in the Second

Amended Complaint to Reimpose Automatic Stay as Against U. S. Bank National
               Case: 18-01097      Doc: 9    Filed: 11/01/18    Page: 2 of 2




Association filed on October 25, 2018 [Doc. 5]. The Plaintiff, Janet Sue Sharp, appeared

by her attorney of record, Josh Copeland. The Court thereupon heard the argument of

counsel, considered the verified Second Amended Complaint and took judicial notice of

matters authorized by Fed. R. Evid. 201 and 803. Based upon the findings of fact and

conclusions of law announced on the record in open court as required by Fed. R. Bankr.

P. 7052 and 9014, which said findings and conclusions are incorporated herein by

reference as if fully set forth in this Order, and pursuant to Fed. R. Bankr. P. 7065.

       IT IS ORDERED that the Plaintiff’s request for entry of a Temporary Restraining

Order is hereby Granted, and Defendants, Nationstar Mortgage, LLC, and U.S. Bank

National Association, its agents, servants, employees, attorneys or assigns are hereby

enjoined and restrained from proceeding with the action pending in the District Court for

Oklahoma County, Oklahoma styled “Nationstar Mortgage LLC, Plaintiff v. Janet S.

Sharpe, et. al, Case No. CJ-2013-3368", including, but not limited to, seeking confirmation

of the sheriff’s sale to be conducted in said case, pending the further order of this Court.

       IT IS FURTHER ORDERED that a hearing on the Plaintiff’s Request for a

Preliminary Injunction is set for November 20, 2018, at 2:30 P.M., before the Honorable

Janice D. Loyd, Chief United States Bankruptcy Judge, in the 2nd Floor Courtroom of the

United States Bankruptcy Court for the Western District of Oklahoma, 215 Dean A. McGee

Avenue, Oklahoma City, OK 73102.

                                            # # #




                                              2
